Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on June 9, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior US Patent No. 10,957,530 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The previous double patenting rejections, as set forth in the Office action mailed on April 5, 2022, have been withdrawn.

Response to Amendments
Amendments made to claims 1, 8 and 14, as filed on June 3, 2022, are acknowledged.  
The amendments made to claims 1, 8 and 14 have overcome the previous prior art rejections and rejections under 35 U.S.C. 112, as set forth in the Office action mailed on April 5, 2022.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, the amendment made to the instant claim has overcome the previous prior art rejections as set forth in the Office action mailed on April 5, 2022, see Applicant's arguments filed on June 3, 2022 for more details.  Further search fails to find prior art, taken either alone or in combination, that discloses or renders obvious a method comprising: solidifying, via freezing, the sacrificial material in the opening of the structure at the wet cleaning tool, in the context of the instant claim.  
Regarding claims 2-7, they are dependent from claim 1.
Regarding claim 8, the amendment made to the instant claim has overcome the previous prior art rejections as set forth in the Office action mailed on April 5, 2022, see Applicant's arguments filed on June 3, 2022 for more details.  Further search fails to find prior art, taken either alone or in combination, that discloses or renders obvious a method comprising: solidifying, via freezing, the sacrificial material in the opening of the structure at the wet cleaning tool, in the context of the instant claim.  
Regarding claims 9-13, they are dependent from claim 8.
Regarding claim 14, the amendment made to the instant claim has overcome the previous prior art rejections as set forth in the Office action mailed on April 5, 2022, see Applicant's arguments filed on June 3, 2022 for more details.  Further search fails to find prior art, taken either alone or in combination, that discloses or renders obvious a method comprising: solidifying, via freezing, the sacrificial material in the opening of the structure at the wet cleaning tool, in the context of the instant claim.  
Regarding claims 15-20, they are dependent from claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713